Citation Nr: 0517404	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for status post left 
hip replacement with arthritis.  

2.  Entitlement to a temporary total rating based on 
convalescence from hip surgery, pursuant to the provisions of 
38 C.F.R. § 4.30 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 1974 
and again from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for status post left hip replacement with 
arthritis and entitlement to a temporary total rating based 
on convalescence from hip surgery, pursuant to the provisions 
of 38 C.F.R. § 4.30.  The notice of disagreement (NOD) was 
received by VA in September 2002.  A statement of the case 
(SOC) was issued in September 2003.  A substantive appeal 
(letter in lieu of VA Form 1-9) was received the same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for a left hip replacement 
with arthritis, based upon service incurrence.  It is also 
maintained, in the alternative, that it is the result of his 
service-connected lower back disability, or aggravated 
thereby.  Additionally, he maintains that he should receive a 
temporary total rating based on convalescence from his left 
hip surgery.  

A review of the record reveals that the veteran had two 
periods of active duty.  His service medical records for his 
first period of active duty are associated with the claims 
folder.  His service medical records for his period of active 
duty from November 1990 to April 1991, are not associated 
with the claims folder.  They need to be obtained, reviewed, 
and associated with the claim folder prior to final 
adjudication of the claim.  

Additionally, it is claimed that the veteran's disability, in 
the alternative, is caused by his service-connected lower 
back disability or aggravated thereby.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran has not 
been notified of the requirements of secondary service 
connection.  This should be done.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain the veteran's 
service medical records for his period of 
active duty from November 1990 to 
April 1991.  

2.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of (2000), 
is completed, and in particular, the 
veteran should be informed of the 
evidentiary requirements to establish 
service connection secondary to an 
already service connected disability, 
including where a service connected 
disability aggravates a non-service 
connected disability as described in 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  After conducting any further 
development as may be indicated after 
accomplishing the above, the RO should 
readjudicate the aforementioned claims.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  Also provide an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issue of 
entitlement to a temporary total rating based on 
convalescence from hip surgery, pursuant to the provisions of 
38 C.F.R. § 4.30 is held in abeyance during the pendency of 
this remand.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




